DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/23/2021. Amendments made to the claims and the Applicant's remarks have been entered and considered. 
3.	Claims 1, 10, 14, 16 have been amended. Claims 7-9, 15 and 19 have been cancelled.  Claims 23-27 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHEN,CHIYUAN (Registration Number 76,586) on September 8, 2021.

The application has been amended as follows: 

In claim 22, line 1, change “according to claim 14, wherein” to -- according to claim 21, wherein --; and
In claim 26, line 1, change “according to claim 16, wherein” to -- according to claim 25, wherein --.




Allowable Subject Matter
Claims 1-6, 10-14, 16-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the primary reason for the allowance of claims 1-6, 10-13 is the inclusion of the limitation “a gap exists between the inner surface of the inner pipe and the first portion of each of the plug members, each of the plug members has a passage, the passage extends into the inner pipe from an exterior of the inner pipe, and the passage communicates with the outer surface of the first portion of each of the plug members and with the gap” which is not found in the prior art references in combination with the other elements recited in claim 1 and claims 2-6, 10-13 dependent thereon.  
the primary reason for the allowance of claims 14, 16-18 and 20-27 is the inclusion of the limitation of a dimension of the groove relative to a dimension of the outer pipe which is not found in the prior art references in combination with the other elements recited in claims 14 and 16 and claims 17-18 and 20-27 dependent thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832